Citation Nr: 1128227	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  04-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hernia.

2.  Entitlement to service connection for ulcer.

3.  Entitlement to service connection for gastroenteritis.

4.  Entitlement to service connection for residuals of asbestos exposure, to include chronic obstructive pulmonary disease.

5.  Entitlement to service connection for liver cysts, claimed as due to exposure to herbicides.

6.  Entitlement to service connection for residuals of colon cancer, claimed as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for more than 20 years on active duty from January 1964 to August 1981, and from September 1981 to March 1988.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision that, in pertinent part, denied service connection for hernia, for liver cysts, for residuals of colon cancer, and for residuals of asbestos exposure; and from a June 2005 rating decision that, in pertinent part, denied service connection for gastroenteritis and for ulcer.  The Veteran timely appealed.

The issue of service connection for residuals of colon cancer, claimed as due to exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding that a hernia had its onset during active duty or is otherwise related to active service. 

2.  A clear preponderance of the evidence reflects that the Veteran does not have an ulcer.

3.  There is no competent evidence that the Veteran currently has gastroenteritis that is related to active service. 

4.  There is no competent evidence that the Veteran currently has residuals of asbestos exposure that are related to active service. 

5.  Liver cysts did not have their onset in service and are not otherwise related to active duty, to include claimed herbicide exposure. 


CONCLUSIONS OF LAW

1.  A hernia was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.154, 3.159, 3.303 (2010).

2.  An ulcer was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.154, 3.159, 3.385 (2010).

3.  Chronic gastroenteritis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.154, 3.159, 3.303 (2010).

4.  Residuals of asbestos exposure, to include chronic obstructive pulmonary disease, were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.154, 3.159, 3.303 (2010).

5.  Liver cysts were not incurred in or aggravated by service, nor may such be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.154, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through December 2001, September 2004, and December 2009 letters, the RO or AMC notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the December 2009 letter, the AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO's additional attempt to obtain the separation examination and any additional service treatment records in 2010 was unsuccessful.  The Veteran's service retirement examination in 1988 is unavailable; further attempts to find such record would be futile.  The Veteran reportedly does not have any service treatment records in his possession.  He has submitted statements to support his claims.

The RO or AMC has obtained copies of available service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with certain claims decided on appeal, reports of which are of record and are adequate.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his claimed hernia.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no credible evidence that pertinent disability had its onset in service or is otherwise associated with active duty.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic diseases, such as ulcers or malignant tumors, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2010).

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Veteran's claims are afforded heightened consideration due to the loss of some of his service treatment records.  E.g., Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Following the Board's December 2009 remand, the Veteran underwent a VA examination in May 2010 for purposes of determining the nature and etiology of his claimed disabilities.  The examiner reviewed the claims file and noted the Veteran's medical history.  


A.  Hernia

In February 2004, the Veteran claimed that he was informed at the time of his service retirement physical in 1988 that there was a soft spot on each side of his lower stomach, which is an early sign of a hernia condition.  He indicated that he underwent hernia repair in 1989, and again in 2001.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362.

Service treatment records do not reflect any findings or complaints of hernia.  The Veteran was treated for a number of physical maladies in service, but there was no indication of hernia.  No hernia was found in service.

There is no documented evidence of a large incisional hernia until October 2001-i.e., more than a decade after the Veteran's discharge from active duty in 1988.  Non-VA treatment records reflect that he underwent repair of an incisional hernia in an uncomplicated fashion in October 2001, and that the post-operative course was unremarkable.

VA treatment records, dated in June 2003, show that the Veteran had a reducible left inguinal hernia.  Physical examination of the Veteran's abdomen and groin in May 2010 revealed no masses, hernias, or muscle wall abnormality.

The Veteran is competent to offer statements of first-hand knowledge that he suffered a hernia, both in-service and post-service, however, his statements to this effect are not credible.  However, he stated only that there were areas of softening in his lower abdomen.  The Board does not find it likely that the Veteran had a hernia in service, but did not require treatment for more than a decade post-service.  The first evidence of pertinent disability is in October 2001, after discharge, with no mention of a history of symptoms prior to then.  It is not likely that the Veteran had unreported symptoms of hernia in service and continuously following active duty.  The Board finds the evidence with regard to the Veteran's report of an in-service hernia not credible.  McLendon, 20 Vet. App. at 82.  

The Veteran contends that he had symptoms of a hernia in service, but did not cause any problems until after his military retirement.  As a lay person, the Veteran is not competent generally to render a probative opinion on a medical matter, such as the onset of a hernia, or of medical diagnosis or causation.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  A hernia is not a disability readily diagnosed by a lay person unless it is acutely symptomatic, which does not appear to be the case here.  

There is no competent evidence linking hernia pathology to service.  While the Veteran has described soft spots that were noted in his lower abdomen at service discharge, there is no diagnosis of hernia pathology in service or for many years after active duty.  

A clear preponderance of the evidence is against a finding that the Veteran has a hernia that either had its onset during service or is related to his active service.  The reasonable doubt doctrine is not for application.  Thus, service connection for hernia is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  

As noted above, the duty to assist is not invoked, where no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2).

Hence, a clear preponderance of the evidence is against a finding that the Veteran has a hernia that either had its onset during service or is related to his active service.  Thus, service connection is not warranted.

B.  Ulcer

Service treatment records, dated in September 1964, reflect complaints of severe abdominal cramps.  The diagnosis was duodenal ulcer.  At that time the Veteran reported a history of ulcers, treated by private physicians with complete recovery, prior to service.  In January 1966, the Veteran again complained of pain and gastric distress for the past several weeks.  He reported a burning and nauseated feeling after eating, and no bloody stools.  The assessment was possible duodenal ulcer.  An upper gastrointestinal series was conducted, and results were normal.  The assessment was changed to peptic disease.

The Board notes that the claims file contains no recorded history of ulcers at service entry, and no medical documentation of treatment for ulcers prior to the Veteran's active service.

The post-service treatment records reflect that the Veteran underwent an esophagogastroduodenoscopy procedure in July 2003.  At that time, the duodenum was found to be normal.  No ulcer was found.

A report of VA examination in May 2010 reveals that the Veteran's abdomen was soft and spherical without palpable tenderness, masses, or organomegaly.  The examiner found no objective evidence of peptic ulcer disease, gastritis, gastric ulcer, or duodenal ulcer.  The examiner opined that there had never been any documented evidence of a gastric or duodenal ulcer before, during, or after service.

Notwithstanding the Veteran's credible statements of stomach problems and stress, there is no competent evidence that establishes that he has, or ever has had, an ulcer.

To the extent the Veteran is claiming that his stomach hurt and burned during service, he is competent to attest to this.  However, he is not competent to claim that he had an ulcer, gastric or duodenal, as this requires clinical testing and an interpretation of the results by a trained professional.  While ulcer pathology was suspected in service, an upper gastrointestinal series was normal and no ulcer was found.  The VA examiner who had the opportunity to review the clinical data and examine the Veteran concluded that the Veteran did not currently have an ulcer and never did have one.  Such clinical evidence is more probative than the Veteran's sense that he had an ulcer since service.  The Veteran's in-service and post-service evaluations have consistently yielded results establishing that he does not have an ulcer.

The Board does not find that the Veteran is competent to diagnose ulcer pathology.  Even clinicians require testing to determine if an ulcer is present and are unable to rely solely on complaints and a cursory examination.  To the extent the Veteran has complained of gastrointestinal distress in service and continuing since then, he is competent and credible, but his subjective observations are outweighed by the objective evidence of record.  

There is no competent evidence that the Veteran has an ulcer that is linked to service.  Indeed, the May 2010 examiner provided a rationale for the opinion, which was based on review of treatment records both during and after service.  The May 2010 examiner's opinion appears accurate, and contains sound reasoning.  There is no opinion to the contrary.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the evidence clearly weighs against a finding that the Veteran has an ulcer that had its onset in service, or is related to disease or injury in service.  There is no positive etiology opinion of record supporting the Veteran's claim or challenging the conclusions made in the May 2010 examination.

As the weight of the competent evidence is against the claim for a grant of service connection, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

C.  Gastroenteritis

In October 2004, the Veteran stated that he "just had a gastroenteritis attack" and that he also had such attacks in service.      

Service treatment records reveal that the Veteran reported gastric distress for the past several weeks in January 1966, and include an assessment of viral gastroenteritis in September 1980.  To the extent the Veteran is claiming that he suffered gastric distress in service, the Board finds that he is competent and credible.  

The post-service treatment records include assessments of probable gastroenteritis, resolving, and probable viral gastroenteritis in November 1998 and in June 1999, respectively.   

The report of a May 2010 VA examination includes a diagnosis of gastroesophageal reflux disease with Barrett's esophagitis.  The examiner noted that this was diagnosed after service, and opined that the Veteran's gastroesophageal reflux disease was not caused by or related to service.  The examiner reasoned that the Veteran had acute episodes of gastritis and gastroenteritis during service, which was consistent with natural exposure; and did not denote a chronic condition.  The examiner also noted that reflux causes Barrett's esoghagitis, which was found after service; and was not caused by an acute episode of gastritis.

To the extent the Veteran contends he has gastrointestinal distress, his statements are competent and credible.  However, he is not shown to have the medical expertise to determine the etiology of gastroesophageal reflux disease or Barrett's esophagitis.  The Veteran would also be competent to state that he has had symptoms of gastroesophageal reflux disease and Barrett's esophagitis since service, but he has not done so.  He did not claim that he had reflux in service that continued to present.  He claimed episodes of acute gastritis and did not indicate inservice episodes of reflux that continued after service.  

While the Veteran complained of gastric distress in service, chronic gastroenteritis disease was not identified.  The May 2010 examiner concluded that the gastroesophageal reflux disease with Barrett's esophagitis was diagnosed post-service, and not related to episodes of acute gastritis in service.  
 
The Board finds the May 2010 examiner's opinion to be probative for resolving the matter on appeal.  The examiner has the medical knowledge to express a competent opinion; and found no link to active service.  The opinion appears accurate, and is articulated and contains sound reasoning.  

In this case, there is no competent evidence linking current gastroesophageal reflux disease to service.   

A clear preponderance of the evidence is against a finding that the Veteran has gastroenteritis that either had its onset during service or is related to his active service.  The reasonable doubt doctrine is not for application.  Thus, service connection for gastroenteritis is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  

D.  Residuals of Asbestos Exposure

The Veteran contends that his current respiratory problems are a result of his exposure to asbestos in service.  Records show that the Veteran was exposed to asbestos while he worked in the engine rooms aboard the U.S.S. Benjamin Stoddert (DDG-22) from April 1964 to December 1967, and aboard the U.S.S. Schofield (DEG-3) from December 1967 to December 1969.

Service treatment records, dated in September 1981, indicate that the Veteran was at high risk for asbestosis, lung cancer, and mesothelioma.  Chest X-rays taken in September 1987 reveal a mild increase in lung markings in the middle and lower lung fields, suggesting fibrosis (a correlation with tobacco use was suggested).  No active cardio-pulmonary pathology was found.  The Veteran at that time reported a history of smoking one-and-a-half packs of cigarettes daily for 25 years.  To the extent the Veteran is claiming that he was exposed to asbestos in service, the Board finds that he is competent and credible.  

The post-service treatment records include pulmonary function testing in August 2001, revealing a moderate obstructive lung defect.  Chest X-rays taken in July 2003 reveal possible interstitial infiltrates; there was no evidence of congestive heart failure at the time.  The Veteran's history of tobacco use and of asbestos exposure in the past were noted, as well as the absence of tobacco use since 1990.

Pulmonary function testing in May 2010 revealed moderate to severe obstructive ventilator impairment; positive response to bronchodilator material; mildly reduced diffusion capacity as could be seen with emphysema, interstitial lung disease, drug effect, or other etiology; and normal O2 saturation at rest on room air, as measured by pulse oximetry.

The report of a May 2010 VA examination notes the Veteran's history of tobacco use as smoking one-and-a-half packs of cigarettes daily for 43 years, and that the Veteran quit smoking in 2001.  The examiner noted the Veteran's asbestos exposure and current diagnosis of chronic obstructive pulmonary disease (emphysema), as well as results of recent pulmonary function testing.  The examiner found no objective evidence of asbestos-related disease, and opined that asbestos was not a proximate cause of the Veteran's chronic obstructive pulmonary disease.  In support of the opinion, the examiner reasoned that there was no evidence of chronic obstructive pulmonary disease during service; and that the bronchial markings identified did not turn out to be chronic fibrosis and, therefore, were a transient acute finding.  The examiner opined that the predominant cause of the Veteran's chronic obstructive pulmonary disease was primary and secondary smoking.  The examiner also indicated that the mild residual decrease in diffusion capacity was not caused by or related to active service.

To the extent the Veteran contends he has current respiratory problems, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of lung disability.  Again, this is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.   

While the Veteran was shown to be at high risk for asbestosis or lung carcinoma in service, neither disability has been identified.  The post-service findings of chronic obstructive pulmonary disease have been associated with the Veteran's history of tobacco use.  It was concluded that the Veteran does not have residuals of asbestos exposure.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").   

The Board finds the May 2010 examiner's opinion to be probative for resolving the matter on appeal.  As noted above, the examiner has the medical knowledge to express a competent opinion; and found no substantial clinical findings of asbestosis or lung carcinoma, which is consistent with results of pulmonary function testing.  The opinion appears accurate, and is fully articulated and contains sound reasoning.  

In this case, there is no competent evidence of current asbestosis or of lung carcinoma, and certainly none that can be linked to service.   

A clear preponderance of the evidence is against a finding that the Veteran has residuals of asbestos exposure, to include chronic obstructive pulmonary disease, that either had their onset during service or are related to his active service.  The reasonable doubt doctrine is not for application.  Thus, service connection for residuals of asbestos exposure is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  

E.  Liver Cysts

The Veteran contends that service connection is warranted for liver cysts on the basis that such disability is the result of exposure to herbicides in service.

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the Veteran's personnel records reflect that he received a Meritorious Unit Commendation by virtue of serving aboard the U.S.S. Benjamin Stoddert (DDG-22) while participating in combat operations in Southeast Asia from April 25, 1967, to September 2, 1967.  His records reflect sea service, but no duty or visitation in Vietnam.

Moreover, liver cysts are not among the diseases presumed to be associated with Agent Orange exposure.  In May 2008, the Secretary of the Department of Veterans Affairs had determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for gastrointestinal, metabolic, digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers), and other conditions not specifically determined as warranting a presumption.  It was indicated that the National Academy of Sciences, after reviewing pertinent studies, concluded that there was inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and gastrointestinal and digestive diseases.  See Notice, 75 Fed. Reg. 32540-32548 (2010).

Thus, service connection on a presumptive basis as due to Agent Orange exposure is not warranted.  As the record also reveals no evidence of complaints or diagnosis of, or treatment for, liver cysts during service or within the first post-service year, no other presumption applies.

Service connection for disability claimed as due to exposure to Agent Orange also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

The post-service records include computed tomography, which revealed very small cysts in August 2001.  Although a liver ultrasound identified a hyperechoic mass in the lateral segment of the left lobe in February 2002, multiple needle biopsies of the liver's left lobe were negative for metastatic adenocarcinoma.

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  As such, the Board finds the Veteran's statements to be credible for purposes of establishing an incident in service.  

The report of a May 2010 VA examination reflects that the liver cysts are benign and asymptomatic.  The examiner concluded that the benign liver cysts are of unknown etiology.  The examiner considered the plausible biological inferences of the National Academy of Sciences' Institute of Medicine, but found no credible evidence of a proximate cause by herbicide exposure.  Nor do service treatment records document potential liver symptomatology.

While the Veteran is competent to testify as to an incident of service, he has not claimed (and the record does not show) pertinent symptoms in service or for many years after his military service.  The Veteran contends that liver cysts are related to his claimed herbicide exposure in service; however, he is not shown to have the expertise to determine the etiology of liver diseases.  The Board does not find the Veteran's contention-i.e., that liver cysts are related to claimed herbicide exposure in service-is competent evidence.  

The most probative evidence indicates that the Veteran's liver cysts are not linked to service.  The May 2010 examiner concluded that current liver cysts were not related to claimed herbicide exposure in service.  Indeed, the examiner provided a rationale for the opinion, which was based on review of service treatment records and scientific findings.  The report of the May 2010 examination appears accurate, and contains sound reasoning.  There is no medical opinion to the contrary.  This opinion outweighs the Veteran's lay assertions.  

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.  As indicated above, the first showing of pertinent disability is many years after service with no suggestion that it is in any way related to service.  

In view of the absence of in-service findings of liver cysts, a lengthy period following service without treatment for liver cysts, and the adverse medical opinion; these factors weigh against the Veteran's claim.  As the evidence weighs against the claim, service connection for liver cysts is not warranted.


ORDER

Service connection for hernia is denied.

Service connection for an ulcer is denied.

Service connection for gastroenteritis is denied.

Service connection for residuals of asbestos exposure, to include chronic obstructive pulmonary disease, is denied.

Service connection for liver cysts is denied.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The Veteran contends that his residuals of colon cancer are caused by, or are a result of, his claimed exposure to Agent Orange in service.

While a May 2010 examiner found that the Veteran's colon cancer occurred many years after service, and opined that it was not caused by or related to acute gastroenteritis; there is no opinion as to whether the Veteran's residuals of colon cancer are caused by or related to his claimed exposure to herbicides.  The remand instructions specifically requested this opinion.  
 
Colon cancer is not among the diseases presumed to be associated with Agent Orange exposure.  The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for colorectal cancer and other conditions not specifically determined as warranting a presumption.  It was indicated that the National Academy of Sciences, after reviewing pertinent studies, concluded that there was inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and colorectal cancer.  See Notice, 75 Fed. Reg. 32540-32548 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the May 2010 VA examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum expressing an opinion as to whether it is at least as likely as not (50 percent probability or more) that colon cancer is due to the claimed in-service exposure to herbicides as reported by the Veteran.  The evidentiary basis for the response should include pertinent reference to the statements made by the Veteran regarding the etiology of current disability, and the published conclusions of the National Academy of Sciences' Institute of Medicine (cited herein). 

The examiner should provide a rationale for opinions offered.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


